Citation Nr: 0605497	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-19 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 24, 1952 to 
November 26, 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied the above claim.

In June 2003, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

In April 2004, the Board reopened and remanded the present 
matter for additional development and due process concerns.  
The case has been returned for further appellate review.


FINDING OF FACT

A right knee disability had its onset during active service.


CONCLUSION OF LAW

A right knee disability was incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).  Thus, there is no 
prejudice to the veteran in deciding his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA's General Counsel 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence (1) that the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOGCPREC 3-2003; see generally Cotant v. 
Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised the 
question of the proper interpretation of sections 1111 and 
1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).  

The United States Court of Appeals for the Federal Circuit 
(Court) has held that 38 U.S.C.A. §§ 1110, 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132. Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  The Court held that, in the 
case of wartime service, "it may be overcome only 'where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.'" Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004) (citing 38 U.S.C. § 1111 (emphasis 
added)); see VAOGCPREC 3- 2003 (July 16, 2003). 

Effective May 4, 2005, VA amended its regulations at 
38 C.F.R. § 3.304(b) to reflect a change in the 
interpretation of the statute governing the presumption of 
sound condition.  The final rule conforms to Federal Circuit 
precedent in Wagner and applies to claims, which were pending 
on or filed after May 4, 2005.  As the veteran's case was 
pending as of that date, the amendment applies.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).

Upon the veteran's examination for entry into active duty on 
March 13, 1952, lower extremities were reported as normal.  
Thereafter, the veteran underwent an examination on March 26, 
1952, two days after enlistment, which showed a 5 degree 
limitation of extension of the right knee (not considered 
disabling).  

The veteran was diagnosed as having slight strain of the 
right knee in April 1952.  In June 1952, he was treated for 
right knee pain and reported falling from a pole three days 
prior.  He also gave a history of falling from a tree 10 
years ago and breaking his knee or leg.  The diagnosis was 
internal derangement of the right knee, existed prior to 
service.  

The veteran subsequently underwent an orthopedic consultation 
dated June 1952, which documented a history of a fractured 
right knee 10 years earlier.  At that time, the veteran 
complained of pain after exercise and X-ray films showed a 15 
mm. ossicle free in the joint space posteriorly and 
considerable irregularity and increased sclerosis of the 
medial tibial spine.  There was no effusion or instability.

In October 1952, the veteran complained of intermittent right 
knee pain for the past 10 years, and was applying for a 
discharge.  There was audible and palpable crepitation in the 
knee joint.  X-ray films revealed osteochondritis.  

The October 1952 discharge examination noted crepitation over 
the right patella, with normal ligaments and cartilages.  In 
November 1952, a medical board met and recommended immediate 
discharge of the veteran due to a physical defect of the 
right knee.  The board noted a fracture of the right knee in 
1942, which required a leg cast for 2 months, and that the 
veteran complained of intermittent pain for 10 years.  
Clinical findings revealed no evidence of effusion, 
limitation of motion or instability.  X-ray films of the 
right knee revealed mottling, irregularity and widening of 
the right tibial spine.  

Following service, the RO received a letter dated November 
1953 from the Washington Children's Home Society, which 
stated that they found records that showed before the veteran 
was adopted, he had a broken knee cap while in the agency's 
care.  He had fallen from a tree in July 1944 and fractured 
one of the bones in his knee.  

In August 2003, the RO received a letter from Dr. Lois R. 
Niska, the veteran's private physician, in which she stated 
that the veteran currently had a diagnosis of degenerative 
arthritis (osteoarthritis of the right knee), and noted that 
it was a medical reality that osteoarthritis sets into areas 
of injury.  She stated that the veteran had no limitation of 
activity during his school days (was active in sports) or in 
military service (based on the fact that he successfully 
completed basic training and was given a physically demanding 
job) until he was injured during service.  She opined that 
the veteran's current knee abnormality was more likely than 
not related to his service injury.

In October 2003, the RO received records of the Children's 
Home Society regarding the veteran's 1944 pre-service knee 
injury.  The records showed that in July 1944, he fell 15-20 
feet from a tree, resulting in a fractured knee.  He was 
issued crutches for use for 4-6 weeks.  Records dated in 
August 1944 revealed that the veteran no longer needed his 
crutches, but was unable to totally straighten the leg and 
extend the right knee due to the severity of the fracture.

In February 2005, the veteran was afforded a VA examination.  
The claims file was reviewed.  The veteran reported that in 
1962, while tearing down a screening plant, his right knee 
gave out and he fell 40 feet landing on a rock surface.  He 
fractured his left hip and ankle, but did not have any injury 
to his right knee.  The veteran did elect to have surgical 
repair of the right knee in 1962 as the results of the 1952 
injury were still present.  The veteran stated that before 
service, he was a truck driver and worked in a feed store, 
which he was able to do well.  During service, before the 
accident, he was a cable splicer, which required some 
strenuous duties.  He was able to handle those duties well.  
After reviewing x-rays, the examiner diagnosed the veteran as 
having traumatic injury to the right knee causing femoral 
retropatellar syndrome, with loose calcific bodies in the 
joint space, post operative repair, not with residual 
degenerative joint disease.  The examiner opined that the 
1944 right knee injury healed uneventfully and that if a 
fracture was present then, it healed well before the veteran 
went into service, which was demonstrated by his excellent 
performance in active sports in school and strenuous 
requirements as a cable splicer.  The results of his accident 
in 1952 were severe enough to cause pain and disability in 
the right knee for it gave way in 1962.  The 1962 injury did 
not change the right knee, but elective surgery did 
significantly repair the 1952 damage.  Therefore, it was felt 
that the right knee disability did not preexist service.

In correspondence of record, the veteran denied that he had 
ever had a right knee injury prior to service.  He indicated 
that the right knee was not injured until he slid 40 feet 
down a pole while working as a cable splicer during service.  
In his substantive appeal, he argued in the alternative that 
if he had a pre-existing right knee injury, it was aggravated 
when he injured his right knee during a pole climbing 
exercise.

A right knee disability was not noted when the veteran was 
examined, accepted, and enrolled for service.  Consequently, 
he is presumed to have been in sound condition at that time 
and the presumption of soundness applies in this case under 
38 U.S.C.A. § 1111.  Therefore, the initial question is 
whether the evidence clearly and unmistakably demonstrates 
that veteran's right knee disorder preexisted active service.  

The Board finds that the evidence does not clearly and 
unmistakably demonstrate that the veteran's right knee 
disability preexisted his entry into the military service in 
May 1952.  The veteran fell during service and injured his 
right knee.  He complained of pain on marching and with 
exercise.  Although the service medical records noted that 
the veteran had pain in his right knee since the pre-service 
injury in 1944, the February 2005 VA examiner stated that the 
preservice 1944 right knee injury healed uneventfully and the 
veteran was able to subsequently perform well at sports and 
physically strenuous jobs.  Accordingly, the presumption of 
soundness has not been rebutted with respect to this 
disability.  In light of the VA examiner's 



opinion and that of Dr. Nisha, the Board finds that the 
veteran's right knee disability was incurred during service; 
therefore, service connection is warranted.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).


ORDER

Service connection for a right knee disability is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


